142 Ga. App. 860 (1977)
237 S.E.2d 243
LAND
v.
GEORGIA REAL ESTATE COMMISSION.
53887.
Court of Appeals of Georgia.
Submitted May 2, 1977.
Decided July 14, 1977.
Sidener, Bryant, Hamner & Reeves, R. William Hamner, for appellant.
Arthur K. Bolton, Attorney General, J. Michael Walls, Assistant Attorney General, for appellee.
SMITH, Judge.
The Georgia Real Estate Commission revoked Land's real estate broker's license after finding that he had advertised to buy real estate without indicating that he was a licensed broker and that he had failed to maintain several earnest money deposits in an escrow account. Land appealed to the superior court and the commission was affirmed; he now appeals to this court. The record reveals substantial evidence to support the commission's findings; indeed, Land admitted the violations and attempted only to show mitigation. The superior court correctly affirmed the findings. Flowers v. Ga. Real Estate Commission, 141 Ga. App. 105 (232 SE2d 586). Revocation of the license, even after hearing evidence of mitigation, was within the commission's discretion. Code § 84-1421.
Judgment affirmed. Bell, C. J., and McMurray, J., concur.